 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association, Local No.1830, AFL-CIO and Ryan-Walsh StevedoringCompany, Inc.International Longshoremen's Association, Local No.1833, AFL-CIO and Ryan-Walsh StevedoringCompany, Inc. and International Longshore-men's Association, Local No. 1497 and Interna-tional Longshoremen's Association, Local No.3000 and International Longshoremen's Associ-ation, Local No. 1802. Cases 15-CD-273 and15-CD-274June 16, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of charges by Ryan-Walsh Stevedor-ing Company, Inc., herein called Ryan-Walsh orthe Employer, alleging that International Long-shoremen's Association, Local No. 1830, AFL-CIO, herein called Local 1830, and InternationalLongshoremen's Association, Local No. 1833,AFL-CIO, herein called Local 1833, had violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring Ryan-Walsh to assign certain work toemployees represented by Local 1830 and Local1833, herein also called the Baton Rouge Locals,rather than to employees represented by Interna-tional Longshoremen's Association, Local No.1497, herein called Local 1497, International Long-shoremen's Association, Local No. 3000, hereincalled Local 3000, and International Longshore-men's Association, Local No. 1802, herein calledLocal 1802.'Pursuant to notice,2a hearing was held beforeHearing Officer Lyn J. Beck on February 3, 4, and5, 1981. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer, the BatonRouge Locals, Local 1497, Local 3000, and NOSAfiled briefs.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they are' Local 1497, Local 3000, and Local 1802 shall he called collectivelythe New Orleans Locals Local 1802, which was permitted to interveneat the hearing, was represented by counsel for Local 1497 and l.ocal3000. However, the brief submitted by said counsel purports to representonly Local 1497 and Local 3(X02 The notice of hearing also named the New Orleans Steamship Asso-ciation (herein called NOSA), agent of the instant Employer and otherstevedores for purposes of collective bargaining, as a party of interest tothe dispute We find no merit in the Employer's contention that NOSA isnot a proper party to this proceeding and should have been precludedfrom participating in the hearing256 NLRB No. 113free from prejudicial error. They are hereby af-firmed.Based upon the entire record in this case and thebriefs of the parties, the Board makes the followingfindings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is an Alabama corporation, licensed to doand doing business in the State of Louisiana, and isengaged in the business of providing stevedoringservices for the loading and unloading of ships ininterstate commerce. The parties stipulated, and wefind, that during the preceding 12-month period, arepresentative period, the Employer receivedgoods and materials valued in excess of $50,000 di-rectly from points located outside the State of Lou-isiana. The parties stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. We fur-ther find that it will effectuate the purposes of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATIONThe parties stipulated, and we find, that theBaton Rouge Locals and the New Orleans Localsare labor organizations within the meaning of Sec-tion 2(5) of the Act.3III. THE DISPUTEA. Background and Facts of the DisputeIn June or July 1980,4Ryan-Walsh contracted toperform stevedoring work for Delta Bulk Termi-nal, Inc., at its new grain transfer facility, hereincalled the Delta Bulk Terminal, located at Con-vent, Louisiana. Convent, located on the Mississip-pi River, is south of the Ascension-St. James ParishLine.On September 1, Ryan-Walsh, as a member ofNOSA, entered into collective-bargaining agree-ments with Local 1497 and Local 3000, which pur-ported to cover "work performed ...at the Portof New Orleans and all other terminals and facili-ties on the Mississippi River and adjacent or con-necting waterways extending from the Gulf ofMexico up to the Port of Baton Rouge (Ascension-St. James Parish Line)...."On November 1, after receiving written assur-ances from a vice president of the InternationalLongshoremen's Association that an executivecouncil committee of the International had deter-' Ilhe Hearing Officer reopened the record for Ihe purpose of recci -inig written stipulations submitted by all parties after the close of thehearing, stipulating as to the labor organization status of Local 1802.4 All dales hereinafter refer to 11)8(, unless other¥wise indicated ILA, LOCAL 1830609mined that the Baton Rouge Locals' jurisdiction in-cluded Convent, Ryan-Walsh entered into a collec-tive-bargaining agreement with the Baton RougeLocals, which purported to cover "longshore workperformed in the general area of Convent, Louisi-ana."The Employer began operations at Convent onNovember 4, utilizing employees represented bythe Baton Rouge Locals. Thereafter, Local 1497and Local 3000 filed a grievance, alleging a breachof their contracts. When the Employer notified theBaton Rouge Locals that it might have to employemployees represented by the New Orleans Localsto perform the longshore work at Convent, theBaton Rouge Locals threatened to picket the Em-ployer's Convent operations.B. Work in DisputeThe work in dispute herein is the longshorework involved in the loading and unloading ofgrain at the Delta Bulk Terminal located at Con-vent, Louisiana.C. Contentions of the PartiesNOSA contends that the Board has no jurisdic-tion over the instant case, because the filing of agrievance by Local 1497 and Local 3000 does notconstitute coercion within the meaning of Section8(b)(4)(D), nor should the Baton Rouge Locals'threat to picket constitute the necessary coercionbecause members of those Unions had already beenassigned the work in dispute. In the alternative,NOSA argues that an outstanding Board certifica-tion, collective-bargaining agreements, and pastpractice in the area support the awarding of thework in dispute to employees represented by theNew Orleans Locals. Local 1497 and Local 3000filed a brief with the Board, essentially adoptingthe legal principles enunciated in NOSA's brief.The Employer contends that the Baton RougeLocals' threat to picket constitutes coercion withinthe meaning of the Act. The Employer furthercontends that its agreements with the New OrleansLocals are not applicable to the disputed work. Fi-nally, the Employer argues that the International'saward, industry practice, increased efficiency andeconomy, and its work assignment and preferencefavor awarding the disputed work to employeesrepresented by the Baton Rouge Locals.The Baton Rouge Locals contend that the workin dispute is properly assigned to employees repre-sented by them. In support of this contention, theypoint to their collective-bargaining agreement withthe Employer, their charters as clarified by the In-ternational, past area practice, and potential loss ofjobs if the work is awarded to employees repre-sented by the New Orleans Locals.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have no agreed-uponmethod for the voluntary adjustment of the dis-pute.As set forth above, upon being informed by theEmployer that it might have to award the work indispute to employees represented by the New Or-leans Locals, the Baton Rouge Locals notifiedRyan-Walsh that should it use employees otherthan those represented by them they would picketthe Employer's Convent operations. This threat topicket clearly constitutes a threat of serious eco-nomic harm, and is coupled with the stated aim offorcing the Employer to continue to assign particu-lar work to employees represented by the BatonRouge Locals rather than to employees representedby the New Orleans Locals. We find no merit inNOSA's argument that, because the Employer hadalready assigned the work to employees represent-ed by the Baton Rouge Locals, their threat topicket should the Employer assign the work else-where does not constitute coercion within themeaning of the Act. See Glaziers and GlassworkersLocal Union No. 767 (Sacramento Metal & GlassCo.), 228 NLRB 200, 201 (1977). Accordingly, wefind that reasonable cause exists to believe thatSection 8(b)(4)(D) of the Act has been violated.No party takes the position that there is anagreed-upon method for the voluntary settlementof the dispute herein.Accordingly, we find that the dispute is properlybefore the Board for determination under Section10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant fac-tors.i. Certification and collective-bargainingagreementsNOSA, citing Aluminum Line, 9 NLRB 72(1938), urges that the New Orleans Locals havebeen certified as collective-bargaining representa-tives of the employees performing the work in dis-pute. However, we note that the certification re-ferred to pertains only to longshore work at thePort of New Orleans and does not encompass Con-LA, LOCAL 1830 609 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDvent. Accordingly, we find that none of the labororganizations has been certified by the Board ascollective-bargaining representative for a unit ofthe Employer's employees working at the DeltaBulk Terminal in Convent.As mentioned above, the Employer currently hascollective-bargaining agreements with both theBaton Rouge Locals and the New Orleans Locals.Each of these contracts covers the work in dispute.Consequently, the factor of collective-bargainingagreements does not favor an award of the disput-ed work to either group of employees.2. Employer's assignment and preferenceOn November 4, the Employer commenced op-erations at Convent and assigned the disputed workto employees represented by the Baton RougeLocals. The record indicates that the Employermaintains a preference for this assignment. Thesefactors support an award of the work in dispute tothe employees represented by the Baton RougeLocals.3. Economy and efficiency of operationsThe Employer maintained at the hearing thatfactors of economy and efficiency support assign-ment of the disputed work to employees represent-ed by the Baton Rouge Locals. Thus, to man theDelta Bulk Terminal, which utilizes relatively newtechnology, the Employer needs 9 longshoremen, awaterboy, and a clerk-an 11-person gang. Of thenine longshoremen, seven perform functions aboardan unloading barge and two aboard a receivingvessel. The Baton Rouge Locals' contract con-forms exactly with these manning requirements.Although not without doubt, the manning re-quirements under the New Orleans Locals' con-tracts appear considerably larger. For example,Local 3000's contract specifies eight-person long-shoremen crews, four of which must work on thereceiving vessel. Thus, to obtain the requisite 7longshoremen on the barge, the Employer appar-ently must hire 16 longshoremen.5Clearly, the Employer's use of employees repre-sented by the Baton Rouge Locals would afford amore efficient utilization of manpower. Therefore,we find that the factors of economy and efficiencyof operations favor assignment of the disputedwork to employees represented by the BatonRouge Locals.6 Even assuming Local 3000 would waive the 8-person gang size, thecontract would still require II longshoremen-4 to man the receivingvessel. And, two of those four, according to the Employer, would serveno functional purpose, since the Delta Bulk Terminal can operate opti-mally with only two longshoremen on a receiving vessel.4. Award of the International Longshoreman'sAssociationAlthough we do not consider this award control-ling, we do consider it a factor in determining theproper assignment of the work in dispute. We notethat this dispute is between two Locals of the sameInternational Union, and that the International re-tains ultimate control over the various locals' juris-diction. Pursuant to guidelines established by theInternational, the Baton Rouge Locals sought clari-fication of their geographical jurisdiction. The In-ternational resolved the dispute in favor of theBaton Rouge Locals. On October 22, the Employ-er received a telegram from the International stat-ing that the Baton Rouge Locals had jurisdictionto negotiate for longshore work at Convent. Onlyafter receiving this confirmation that the BatonRouge Locals were authorized to negotiate con-cerning the Convent operations did the Employerenter into the contract with the Baton RougeLocals. Based on the circumstances of this case(i.e., that the International specifically resolved thedispute in favor of the Baton Rouge Locals, andthat the International gave notice to Ryan-Walshof this resolution prior to the Employer's executionof its contract with the Baton Rouge Locals), wefind that this factor favors awarding the work indispute to the group of employees represented bythe Baton Rouge Locals. See Drywall Tapers andFinishers, Local 2006, a/w International Brotherhoodof Painters and Allied Trades of the United Statesand Canada, AFL-CIO; International Brotherhoodof Painters and Allied Trades of the United States,and Canada, AFL-CIO, 248 NLRB 626, 629-630(1980).5. Area practiceThe record evidences that employees representedby the Baton Rouge Locals have worked withinthe geographical jurisdiction claimed by the NewOrleans Locals, and that employees represented bythe New Orleans Locals have worked within thegeographical jurisdiction claimed by the BatonRouge Locals. Consequently, we find that thefactor of area practice favors awarding the disput-ed work to neither group of employees.6. Relative skillsThe parties point to evidence which they insistestablishes that one group of employees is more ca-pable of performing the disputed work than theother. Our examination of the record, however,convinces us that both groups of employees areequally capable of performing the disputed work. ILA, LOCAL 1830611Therefore, this factor favors neither group of em-ployees.7. Job impactAssignment of the disputed work to employeesrepresented by the New Orleans Locals wouldhave a direct adverse impact upon the employmentstatus of employees represented by the BatonRouge Locals, since the latter group of employeesnow doing the work would have to be laid off. As-signment of the work to employees represented bythe Baton Rouge Locals would have less impactupon the employment status of employees repre-sented by the New Orleans Locals, since the NewOrleans Locals' contracts with the Employer mayprovide longshoring work elsewhere. We thereforefind that the factor of job impact favors the contin-ued assignment of the work to employees repre-sented by the Baton Rouge Locals. Cf. Internation-al Union, United Automobile, Aerospace and Agricul-tural Implement Workers of America, UA W (GeneralMotors Corporation), 239 NLRB 365, 367 (1978).8. Arbitration awardNOSA points out that, on January 12, 1981, anarbitrator, pursuant to the grievance filed by Local1497 and Local 3000, held that the disputed workwas covered by the Employer's contracts withthose Unions. NOSA urges that this arbitration de-cision should be considered as a factor favoringaward of the work to employees represented bythe New Orleans Locals.We are unable to agree with this argument. TheBaton Rouge Locals were not contractually boundto accept the arbitration award and were not per-mitted to participate as parties in the arbitrationproceeding. We therefore find that the arbitrationaward is of no significant help in the determinationof the instant dispute.ConclusionUpon the record as a whole, and after considera-tion of all relevant factors involved, we concludethat the employees who are represented by theBaton Rouge Locals are entitled to perform thework in dispute. We reach this conclusion relyingon the Employer's assignment and preference, theaward of the International Longshoremen's Associ-ation, economy and efficiency of operations, andjob impact, all of which favor an award of the dis-puted work to employees represented by the BatonRouge Locals. In making this determination, weare assigning the work to employees representedby the Baton Rouge Locals but not to thoseUnions or their members. The determination in thiscase is limited to the particular controversy whichgave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees of Ryan-Walsh Stevedoring Compa-ny, Inc., who are represented by InternationalLongshoremen's Association, Local 1830, AFL-CIO, and International Longshoremen's Associ-ation, Local No. 1833, AFL-CIO, are entitled toperform the longshore work involved in the load-ing and unloading of grain at the Delta Bulk Ter-minal located at Convent, Louisiana.ILA, LOCAL 1830 611award is of no significant help in the determination